Appellant was convicted of the offense of murder in the second degree, and given a sentence to serve 12 years' imprisonment in the penitentiary.
The evidence, while largely circumstantial, made a case against the appellant that was properly submitted to the jury, for its verdict as to his guilt vel non. No useful purpose could be served by our discussing or detailing same. The general affirmative charges in his favor, requested by appellant, were properly refused.
Written charge 6, requested by appellant, was faulty in omitting the requirement that the reasonable doubt referred to should arise from a consideration of all the evidence.
There was evidence, though perhaps slight, from which the jury could legally infer a conspiracy between appellant and another to commit grievous bodily harm upon, or take the life of, the deceased. Hence written charge 9, requested by appellant, was refused without error.
In accordance with our duty we have searched the record for error of a prejudicial nature, but find none.
The judgment is affirmed.
Affirmed. *Page 262